 In the Matterof RABHORCOMPANY, INC., A CORPORATIONandINTER-NATIONALLADIES' GARMENTWORKERS UNIONCase No. C-29.-Decided April 7, 1936Bathrobe Indus try-Interference Restraint or Coercion:surveillance of unionmeetings and activities ; denial of right of employees to be represented by nou-employees-Strike-Unit Appioprlate for Collective Bargaining:community ofinterest;eligibility for membership in only organization making bona fide effortatcollectivebargaining;productionemployees-Representatives:proof ofchoice : participation in strike called by union ; strike benefit payroll ; state-mentdesignating-Collective bargainingemployer's duty as affected by strike ;refusal to meet withrepresentatives-Reinstatement Ordered, Strikers:dis-placement of employees hired during strike.Mr. Laurence A. Knappfor the Board.Mr. Erwin Feldman,of New York City, for respondent.Keogh cGandee,of South Norwalk, Conn., of counsel.Mr. Elias Lieberman,of New York City, for the Union.Mr. Louis L. Jaffe,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 12, 1935, the International Ladies' Garment WorkersUnion, hereinafter called the Union, filed with the Regional Direc-tor for the Second Region, a charge that the Rabhor Company, In-corporated, Norwalk, Connecticut, had engaged in and was engagingin unfair labor practices contrary to the National Labor RelationsAct, approved July 5, 1935.On December 11, 1935 the Board issueda complaint against the Rabhor Company, Incorporated, hereinaftercalled the respondent, said complaint being signed by the RegionalDirector for the Second Region, and alleging that the respondenthad committed unfair labor practices affecting commerce within themeaning of Section 8, subdivisions (1) and (5) and Section 2, sub-diviaions (6) and (7) of the Act.In respect to the unfair labor practices, the complaint (asamended at the hearing)' alleged that the employees of the re-'In the original complaint,itwas stated that the employees on September 25thdesignated the Union as their representative by accepting membership in the Union.By amendment the date was changed to September 27th and the reference to acceptingmembership in the Union was omitted.470 DECISIONS AND ORDERS471spondent engaged in its Norwalk Plant in shop work, exclusive ofsupervisory workers, constituted a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b)of the Act; that on or before September 27, 1935, a majority of theseemployees designated the Union as their representative for purposesof collective bargaining; that on September 27, September 30, andOctober 25, 1935, the Union requested the respondent to enter intonegotiations with it in respect to wages and conditions of employ-ment and that the respondent at all these times and at all times sincehas refused to bargain with the Union on behalf of its employees;and that such refusal constitutes a violation of Section 8, subdivisions(1) and (5) of the Act.The complaint and accompanying notice of hearing were servedon the parties in accordance with Article V of National Labor Rela-tions Board Rules and Regulations-Series 1.On January 9, 1936,the Board, pursuant to Section 35, Article II of said Rules and Reg-ulations, directed that the proceeding be transferred to and con-tinued before it.Commencing on January 10, 1936, and concludingon January 15, 1936, a hearing was held at Norwalk, Connecticut,by Robert M. Gates, the Trial Examiner designated by the Board,and testimony was taken.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing onthe issues was offered to all parties.The respondent appearedspecially to move that the complaint be dismissed on the groundsthat the Act is unconstitutional because the subject matter withwhich it deals it not commerce within the meaning of Article I, Sec-tion 8, Clause 3 of the Constitution of the United States, and be-cause it violates the Fifth Amendment to the Constitution; on thefurther ground that, not being engaged in commerce, the Act isnot applicable to it; and, finally, on the ground that the Union is a"non-resident union", that its purpose is to compel the respondenttomove its plant from Norwalk, Connecticut, to New York City,and that the Union is under investigation in New York.The TrialExaminer denied the motion to dismiss.Respondent then partici-pated in the hearing until it withdrew on January 15th, the last daythereof.On February 11, 1936, counsel for respondent, pursuant tohis request, orally argued the case and made certain statements forthe record before the Board at Washington.Upon the entire record in the case, including the stenographictranscript of the hearing, the documentary and other evidence re-ceived at the hearing, the briefs submitted, and the oral argument,the Board makes the following :2 Respondent complains of the iefusal of the Board to issue certain subpoenasThis isconsidered below97571-36-vol t-31 472NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.The Rabhor Company, Incorporated.The respondent is a NewYork corporation engaged in the manufacture and distribution ofbathrobes,'beach robes and jackets for men and women. It has itsfactory in Norwalk, Connecticut. It is the largest unit in the in-dustry.It does an annual business of about $2,000,000. (B-19.)The respondent secures 75% or more of its raw materials-terrycloth, flannel, cotton piece goods, silks, beacon cloth, braid, thread,binding, cotton fibre hats-from out of the State of Connecticut.The respondent ships 75% or more, of its finished product out ofConnecticut.We find that the operations of the respondent constitute a con-tinuous flow of trade, traffic and commerce among the several States.2.Strike of respondent's employees.In the early part of 1935,the Union, which is a labor organization, attempted to organize thebathrobe workers in and about New York City. It communicatedwith all bathrobe manufacturers, including the respondent, advisingthem that the workers wished to enter into collective bargaining.Some employers responded to this communication; the respondent,and some others, did not.On August 26, 1935, the Union called astrike of all bathrobe workers in New York City and succeeded,within a period of five days, in negotiating contracts with most of themanufacturers.There was no strike, however, in the respondent'splant-none of its employees were Union members-nor in the RoyalRobe Company, the two largest operators in Norwalk, Connecticut.The Union did not succeed in negotiating contracts with either.Charles Schwartz, a Union organizer, while in Norwalk in thesummer of 1935 to organize a belt shop, was approached by some ofrespondent's employees relativie to organization by the Union ofrespondent's plant.Certain employees approached the New Yorkheadquarters of the Union for the same purpose.As a result ofthese requests the Union sent Miss May Gippa to Norwalk to attemptto organize respondent's plant, and rented offices there.She caneto Norwalk on Monday, September 16th. She and Charles Schwartzspread Union leaflets calling for a meeting on the night of September17th to be held under the auspices of the Union.Only about 10 per-sons appeared at the meeting. . During the rest of the week shevisited the homes of 25 or more employees and talked to them oftheirworking conditions.She found most of these people sympa-theticwith the announced Union objectives.She found difficulty,however, in arranging meetings, because, as shle was told, manyfeared that the respondent would station spies near the meeting halland observe those who entered. In fact, officers of the Iespondentwere seen nearcthe meeting hall on the occasion of various Union DECISIONS AND ORDERS473meetings.Certain of the workers asked that an accredited officer ofthe Union appear in Norwalk,so that theymight be assured of thebona fides.of the Union,of its objectives,and of its organizers.Dur-ing the previous year, they had been misled,as they believed, byanother union.Harry Greenberg,a vice-president of the Union, incharge of the organization of bathrobe workers, cametoNorwalk.He talked with interested workers and toldthem of the Union's objec-tives and achievements.On September 24, 1935, the pressers,havingfor some time dis-cussed their grievances among themselves,decided that they wouldwalk out in the afternoon.During the period whenthe NationalIndustrial Recovery Act was in effect,the plant hadoperated undera code limiting the normal working weekto five daysfrom 8 to 5o'clock.Workon Saturdays and time after5 o'clock was overtimeand paid timeand a half. Since the collapseof the code,overtime,whichat certain seasons of the year was considerable,was paid forat only theregular wage.The men complained of the amount ofovertime and of the wages, both generallyand as relatedto over-time.On theafternoon of September24th at 3 o'clock, thepressers laid downtheirwork and gottheir coats.Officers ofthe respondentcame upon the scene andthreatened the men withpermanentdischarge if they left.The men stated their grievances.George Safir, the generalmanager, induced them to return to theirwork.'He then approachedcertain of the pressersindividually andpromised themraisesof$1 per week. The pressers were notsatisfied.They resolved to go to the Union organizersand consultthem.The Union organizers told themto come to ameeting whichhad beenpreviously scheduledfor organizationalpurposes, thatevening inMoose Hall.The pressers and the Unionorganizersfearing espionage,met in-stead at Union headquarters.The presserssaid that they intendedto strike.The organizersdoubted thatenough ofthe employeeswere ready.The pressersand four orfive girls presentassured themthat a majoritywere ready.Miss Gippatelephoned Greenberg inNew York City.He said that if the workers insisted on striking tolet them go ahead and theUnion would help them.MissGippa thenassistedthem in thepreparation of a leaflet.The leafletannouncedthat Rabhor Workers had voted to strike for (1) a union shop; (2)371/2 hour week; (3) time and a half for overtime;(4) a decent liv-ing wage; (5) securityof the job; (6) equal divisionof work.Theleaflet announced a meeting of"Rabhor strikers" at 10 A. M. thefollowing morning (September25th)inMooseHall (B-16).On the morning of September 25th, 147 peoplewere out onstrike.Mr. Greenberg in New York was informed by telephone of the fact.He telephoned to LeoSafir, president of respondent.He had asked 474NATIONAL LABOR RELATIONS BOARDthe New York telephone operator to leave the switch to Norwalkopen and he heard the operator in Norwalk tell the New Yorkoperator that Mr. Safir did not wish to talk to Mr. Greenberg.Mr.Greenberg came to Norwalk and at one o'clock addressed the strikers'meeting in Moose Hall.He told them that the Union had attemptedto reach the respondent to enter into collective bargaining; that theUnion would try again; that if Safir's continued refusal to meetshould necessitate a, prolonged strike, in the name of the "Interna-tional", (the Union) he, Greenberg, pledged them strike benefits forthe duration of the strike.He advised them to picket peace-fully.On September 27th the plant including the shipping roomchosed down and operations ceased.The plant was reopened onOctober 4th (B-19).3.The Union as representative of the emplloyees.The complaintalleges that the employees of the respondent engaged in shop workand not engaged in a supervisory capacity constitute a unit appro-priate for purposes of collective bargaining.All such persons areeligible to membership in the Union; all have a community of inter-est.We find that such employees constitute an appropriate unit forpurposes of collective bargaining.At the time of the strike therewere 350 such employees.This figure is derived from two sources :first, the testimony of workers in the various departments as to thenumbers of their co-workers; second, an allegation by respondent ina petition filed in a State court for an injunction against the picketingof its plant (B-19).On Wednesday, September 25th, 147 employees answered the strikecall and signed their names to a roll at the strikers' meeting in MooseHall.Each day new strikers added their names.Each received astrike card with the date stamped on it.These cards were issued toenable the Union to determine to whom and in what amounts strikebenefits were payable.The benefit was $1 per day, exclusive ofSaturdays and Sundays.To be entitled to payment for any day,a striker had to have his card stamped on that day.At the end ofthe first week, October 2nd, a payroll was made up from the rollof strikers.Upon this payroll was entered the name of the striker,the amount owing to each for the week, and, upon receipt of thestrike benefit, his signature.This procedure was followed thereafterand was still being practiced at the time of the hearing.A photo-static copy of the strike benefit payroll as of October 2nd was put inevidence.There were 219 signatures upon it and May Gippa, whoprepared the roll and witnessed the signatures, testified as to theirgenuineness.On Thursday, September 26th, 184 persons were on strike, onFriday, 210, on the following Monday, September 30th, 219, on DECISIONS AND ORDERS475Tuesday, 221, on Wednesday, 221.At no time since has the Unionpaid strike benefits to fewer than 182.On Saturday, September 28th, at the Union meeting in MooseHall, it was resolved unanimously (the resolution was oral) that thestrikers would not confer with the respondent unless a representativeof the Union were present.This resolution seems to have been takenbecause of an incident which happened the day before.The Chiefof Police had asked a committee of 5 strikers to meet together, at theCity Hall, with a committee of 5 non-striking employees relative tothe policing of the plant during the strike.Greenberg author-ized the sending of a committee, which was chosen by the strikers.At the Council Chambers in the City Hall, the committee found notonly the Chief of Police and the non-strikers committee, but Leoand George Safir, the president and general manager, respectively,of the respondent, their attorneys, and certain detectives.The em-ployees who had remained in the plant were asked to give theiropinion of conditions in the plant and after that Leo Safir arguedwith the strikers as to their demands and grievances.The strikersfelt that they should not enter into such discussions without theirUnion representatives.They summoned Mr. Greenberg to the meet-ing.When he came into the hall, Leo Safir turned to his groupand said, "Come on. I won't be in the same room with Mr. Green-berg, representative of the Union," and walked out.In the middle of October 189 strikers signed a paper stating that"we have chosen and hereby designate" the Union as our "exclusiverepresentative."The respondent had at this time brought suitagainst the Union to enjoin it and the strikers from picketing.Thispaper was prepared for possible assistance in that suit.Of the 189signatories, 182 were persons who had received and signed for thefirst weekly strike benefit payment.We find below that there were on Monday, September 30 and onOctober - 25th, refusals by the respondent to bargain.Our question,therefore, is whether on those dates the Union represented a majorityof the employees.There had not been on September 30th a formaldesignation such as was made two weeks later.But on the previousFriday 210 persons and on Monday 219 persons were not only out onstrike, but they had personally signed a strikers roll at Union head-quarters and were receiving strike benefits from the union.Thiswas more than half of the 350 workers in the plant. These figuresare based on the number receiving strike benefits and as such, arewell authenticated and exactly determined.We have in the recordthe strike benefit payroll for the week ending October 2, contem-poraneously compiled, showing the name of each person and, oppo-site his name, the signature of the person.By accepting and sign- 476NATIONALLABOR RELATIONS BOARDing for a strike benefit, the signer asserted his position as a strikermaking common cause with other strikers.The strikers were acting under the auspices and leadership of theUnion.This is not less true, because the initial impulse actually tostrike came from certain of the workers.Those same workers hadasked the Union to send organizers to Norwalk and one week beforethe strike this was done.A number of workers had asked that animportant Union official some to Norwalk so that they might beassured of the competence and integrity of the organization, whichthey were to choose to lead them. The first call to meeting 8 daysbefore the strike was signed by the Union; the leaflet stated, "Theorganization campaign is under the personal supervision of Mr. H.Greenberg,Vice-president of the International Ladies' GarmentWorkers' Union."The strike call, itself, was signed by the Union.The leaflet stated, "8000 Bathrobe Workers have already learned thatin a Union there is strength. * * * Stick together and you willwin."The Union had formulated the demands. On the day of thestrike Greenberg addressing a meeting of the strikers told them thathe was attempting to negotiate with the respondent.Every daythereafter meetings of the strikers were held under Union auspices.The strikers' committee which went to the City Hall on Friday tookinstructions from the Union.On Saturday, the strikers meetingiesolved that no conferences with the respondent should be heldwithout the presence of a Union official.Finally, the financial sup-port of the strike came entirely from the Union.A majority of the workers have adhered constantly and consist-ently to the Union leadership.Of the 189 persons signing the for-mal designation in the middle of October, 182-a majority-receivedstrike benefits in the first week of the strike, and even up to thetime of the hearing, January 10, 1936, there had never been fewerthan 182 receiving strike benefits.The leadership of a strike is necessarily entrusted with the func-tion of collective bargaining during the strike. It has formulatedthe demands and called the strike to win them. It has constantlybefore it the problem of finding ways and means to achieve the ob-jectives, and among the means, one of the most important and mostusual is collective bargaining.We find, therefore, that a majority ofthe shop employees of the respondent had on Thursday September26th and at all times thereafter designated the Union as their rep-resentative for collective bargaining.4.The unfair labor practices.As found above, on Wednesday,the day of the strike, Greenberg had attempted by telephone tospeak to Leo Safir and had heard the Norwalk operator say thatSafir did not wish to speak to him.And on Friday, George and Leo DECISIONS AND ORDERS477Safir said in Greenberg's presence that they would not stay in thesame room with him.Late Friday afternoon, September 27th, Greenberg told CharlesSchwartz,Mayor of Norwalk, of the incident that had occurredshortly before in the Council Chamber and intimated that he wouldlike the Mayor to arrange a meeting between the respondent and theUnion.The Mayor telephoned respondent.He spoke with one whomhe believed to be George Safir.He asked whether a meeting mightbe arranged.He was told that Leo Safir, the president, was out of-town, but that, in any case, it was doubtful that a sleeting could bearranged.On Monday morning, the Mayor telephoned again.Hespoke with George Safir.George Safir told him that "he wouldprefer to close the plant entirely rather than meet with the officialsof the Union."The Union then requested the Connecticut Board of Mediationto call a conference of the respondent and the strikers in order tobring about a settlement under its auspices.This conference washeld on October 25th.The respondent at this conference stated thatitwould refuse to give any information in the presence of the strikecommittee; that the information was confidential.The Unionrepresentatives withdrew.Each side presented its material withoutthe presence of the other.Leo Safir told the Mediation Board thathe would not meet with the Union. The Board then issued astatement that "at the present time the emotional situation is suchas to preclude the possibility of successful mediation."As we understand it, the respondent does not deny that it hasrefused and would refuse to meet with the Union. Counsel for re-spondent, in argument, said that an employer was under no duty tomeet with a union, such as it conceived the International to be. Itcharges the Union with having brought the workers out on strikeby false statements and promises, and with having induced strikers toengage in acts of violence.The respondent maintains that the Uniontold the workers that wages were lower in its plant than in "unionshops" and that it would secure certain union scale wages for them.The respondent offered to prove 8 that wages paid by it were as goodas or even better than wages in union shops and that the Union inthese shops had accepted less than the avowed minimums.There issome evidence that the organizers stated to some workers that theUnion insisted on certain minimum wages. In the strike call, whichdefinitely stated the objectives, the demand was simply for "a decentliving wage." In any case, the argument is not relevant.Wheregroups are to be organized and moved into action it is not unusual8Respondent's demand for subpoenas in order to make the offered proof will be discussedbelow. 478NATIONAL LABOR RELATION'S BOARDfor the leaders to promise more than can be secured or to indulgein some exaggeration. Indeed, it is one of the functions of collec-tive bargaining to eliminate the misunderstandings that are boundto arise in these struggles and to resolve demands into what can beachieved.The Act does not give to us the mandate to examine thespeeches and the conduct of those whom the employees choose to fol-low, and to determine whether, in our opinion, they are worthy tolead.That is for the workers alone to decide.The respondent makes a similar point with respect to the allegedUnion encouragement of violence upon the put of pickets andstrikers.It appears that some of them were found guilty of assaultupon workers in the plant; that about a month after the strike wascalled the respondent petitioned a State court for an injunctionagainst picketing by the Union and the strikers upon the ground ofviolence; and that the injunction was granted.We do not knowwhen these assaults took place.There is nothing in the record toshow that the Union was responsible for them. Furthermore, wedoubt that this phase of the strike accounts for the respondent'srefusal to bargain.Leo Safir refused to talk with Greenberg at9: 00 o'clock A. M. on the first day of the strike. In any case thefact that during a strike, necessarily a time of heated emotions, thebounds of permissible conduct may have been overstepped by menor leaders cannot be used to deny to employees their full right ofrepresentation.We conclude that the respondent on September 30 and October 25,1935, refused to bargain collectively with the Union as the representa-tive of its employees, and by such acts has interfered with andrestrained its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection.We conclude further that such actshave led and tend to lead to labor disputes burdening'and obstructingcommerce and the free flow thereof.Q)OBJECTIONS TO THE REFUSAL TO ISSUE SUBPOENASThe respondent challenges the fairness of the hearing because ofthe refusal to issue on its behalf certain subpoenas.Section 11, sub-division (1) of the Act gives to any member of the Board the powerto issue subpoenas.Article II, Section 19 of National Labor RelationsBoard Rules and Regulations, Series 1, provides that "applicationsfor the issuance of . . . subpoenas may be .filed with the RegionalDirector by any party to the proceedings.Such applications shall betimely and shall specify the name of the witness and the nature of the" DECISIONS AND ORDERS479facts to be proved by him, and must specify the documents, the pro-duction of which is desired, with such particularity as will enablethem to be identified for purposes of production."The respondent asked for subpoenas on the Reverend James Zeigler,and on Bessie and Samuel Jobrock, doing business as J. & W. Bath-robe Company, a competitor; also for a subpoenadaces tecuronJ.& W. Bathrobe Company to bring in all time records, payrollrecords and books, showing hours of work and weekly wages. TheBoard refused to issue the subpoenadaces tecunnbut did authorizethe issuance of the other two subpoenas. Though the requestsfor subpoenas had been signed by the respondent only after thehearing had been in progress some days, the Board did not con-sider the authorizations in respect to the Reverend Zeigler and theJobrocks untimely because those persons were residents of Norwalkand would be quickly available.Not being allowed a subpoenadaces teem'for the "J. & W."records, respondent demanded a subpoena on S. L. Hoffman, NewYork City, and a subpoenadaces tecumon the Union requiring it toproduce all contracts made by its Local 91-composed of robe work-ers-during 1935 with plants located outside of New York City.Both subpoenas were refused.Thereupon, the respondent withdrewfrom the hearing.The respondent claims, apparently, that the refusal to issue sub-poenas was arbitrary.The respondent's requests for subpoenas didnot state "the nature of the facts to be proved" as required by therules.The respondent has not excused this omission.The reason-ableness of the requirement seems to be beyond question.The Boardcan not be required to exercise the process of bringing witnesses to ahearing where either the relevancy of the evidence offered does notappear or it appears affirmatively that the offer will not be relevant.The Board was willing to issue subpoenas for the Reverend Zeiglerand the Jobrocks, without a statement of what they would prove, be-cause they were in the vicinity and the inconveniences to them wouldbe trifling.But S. L. Hoffman was in New York City. The Boardwas unable to see what could be the relevancy of the employmentrecords of one of the respondent's competitors or of the Union'sagreements with competitors, and the respondent did not, as requiredby the rules, make it clear.In any case, the respondent can show no damage by reason of therefusal.Counsel for respondent advised the Board, on the argumentbefore it, that he desired to prove by S. L. Hoffman and by therecords of "J. & W." and the Union that conditions in the respond-ent's shop were as good as or better than conditions in "union shops;"that the statements of the Union to the contrary were slanderous and 480NATIONALLABOR RELATIONS BOARDwere misleading to the respondent's employees;and that because ofthem the respondent was under no duty to bargain with the Union.We have already disposed of this argument on the assumption thatthe respondent could have made good on the offer of proof, and statedour opinion that the entire line of proof and the argument have nobearing on the issues.The respondent claims further that it with-drew from the hearing because it became aware that the Board wouldissue no subpoenas whatever on its behalf and counsel has told usabout all the subpoenas which he would have asked for but never did.This claim is directly and positively refuted by the record.TheBoard did in fact authorize the issuance of two subpoenas at the re-spondent's request.THE REMEDYWe said intheMatter o l ColumbianEnamelingcCStamping Com-pany:"It would be futile simply to order the respondentto bargainwith the union since the plant now has its full quota of men and theprocess of collective bargaining could yield little comfort to thoseWho are not employed . .. Under thesecircumstances We mustrestore, as far as possible,the situationexistingprior to the violationof theAct, in orderthat the process of collective bargaining, whichwas interrupted,may be continued."If the respondent had met the representatives of its employees, anagreement might have been reached;the employeesmight have re-turned to work.Again quoting from theColumbiancase : "It doesnot lie in-the mouth of the respondent to say that this result wouldnot necessarily have followed.The law imposed a duty to bargainender,these circumstances because that resultmight havefollowed.It is respondent's conductwhichhas precluded that possibility."Therefore,we shall order the respondent to offer employment to itsstrikingemployees insofar as their positions are now filled by persons-who were notworking forthe respondent on September 24, 1935.CONCLUSIONS of LAWUpon the foregoing findings offact, the following conclusions oflaw are made.1.The employees of respondent engaged in shop work and notengaged in a supervisorycapacityat its Norwalk Plant constitute aunit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) ofthe Act.2.TheInternational Ladies' GarmentWorkers Union- (the Union)is a labor organization,within themeaning of Section 2, subdivision(5) of the Act. DECISIONS AND ORDERS4813.By virtue of Section 9 (a) of the Act, the Uniion, having beendesignated as their representative by a majority of the employeesin an appropriate unit, was, on September 26, 1935, and at all timesthereafter, the exclusive representative of the employees in such unitfor the purposes of collective bargaining. .4.By its refusal to bargain collectively with the Union, the re-spondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (5) of the Act.5.By its refusal to bargain collectively with the Union, the re-spondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, the Rabhor Company, Incorporated, shall take thefollowing action, which the Board finds will effectuate the policies ofthe Act:1.Offer employment to employees who were employed by the re-spondent on September 24, 1935, and have not since received sub-stantially equivalent employment elsewhere, where the positions heldby such employees on September 24, 1935, are now filled by per sonswho were not working for the respondent on September 24, 1935, andplace all other employees who were employed by the respondent onSeptember 24, 1935, and have not since received substantially equiva-lent employment elsewhere on a list to be offered employment as andwhen their labor is needed.2.Cease and desist from refusing to bargain collectively withInternational Ladies' Garment Workers Union as the exclusive rep-resentative of the shop employees employed by respondent in respectto rates of pay, wages, hours of employment and other conditions ofemployment.